DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of treating opioid or other addictive pain drug addicted patients, classified in A61H23/008.	
II. Claims 13-16, drawn to a method of treating surgical patient to prevent opioid addiction, classified in A61H23/008.
III. Claims 17-33, drawn to a treatment method to reduce a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medicament, classified in A61M19/00.
IV. Claims 34-50, drawn to a treatment method to reduce a patient’s pain after a medical procedure, classified in A61M19/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have materially different mode of operation, invention I is drawn to a method of treating opioid or other addictive pain drug addicted patients, while invention II is drawn to a method of treating surgical patient to prevent opioid addiction.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention I is for treating opioid or other addictive pain drug addicted patients, while invention II is a preventative treatment that treat a surgical patient to prevent opioid addiction including the step of treating the patient with acoustic shock waves or pressure pulses prior to surgery, during surgery and up to two weeks after surgery. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation, invention I is drawn to a method of treating opioid or other addictive pain drug addicted patients, while invention III is drawn to a treatment method of reducing a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medication.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention I is for treating opioid or other addictive pain drug addicted patients, while invention III is a treatment method of reducing a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation, invention I is drawn to a method of treating opioid or other addictive pain drug addicted patients, while invention IV is drawn to a treatment method to reduce a patient’s pain after a medical procedure.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention I is for treating opioid or other addictive pain drug addicted patients, while invention IV is a treatment method to reduce a patient’s pain after a medical procedure, comprising the step of administering of acoustic shock waves or pressure pulses to one or more reflexology zones or administering of acoustic shock . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation, invention II is drawn to a method of treating surgical patient to prevent opioid addiction, which is a preventative method, while invention III is drawn to a treatment method of reducing a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medication.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention II is for treating opioid or other addictive pain drug addicted patients and further include the steps of treating the patient with acoustic shock waves or pressure prior to surgery, during surgery and up to two weeks after surgery, while invention III is a treatment method of reducing a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medication, furthermore, invention III requires the administering of acoustic shock waves or pressure pulses directed to one or more reflexology zones or to one or more reflexology zones and to an area near a source of the pain to treat the medical condition or administering acoustic shock waves or pressure pulses directed to . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation, invention II is drawn to a method of treating surgical patient to prevent opioid addiction, which is a preventative method, while invention IV is drawn to a treatment method to reduce a patient’s pain after a medical procedure.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention II is for treating opioid or other addictive pain drug addicted patients and further include the steps of treating the patient with acoustic shock waves or pressure prior to surgery, during surgery and up to two weeks after surgery, while invention IV is a treatment method to reduce a patient’s pain after a medical procedure, comprising the step of administering of acoustic shock waves or pressure pulses to one or more reflexology zones or administering of acoustic shock waves or pressure pulses to the one or more reflexology zones and to an area near a source of pain after the medical procedure. Furthermore, the inventions as claimed do 
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different mode of operation, invention III is drawn to a treatment method to reduce a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medication, while invention IV is drawn to a treatment method to reduce a patient’s pain after a medical procedure.  Furthermore, the inventions do not overlap in scope and is mutually exclusive, since invention III is a treatment method of reducing a patient’s pain caused by a medical condition and/or medical procedure to reduce or eliminate the taking of addictive pain medication, furthermore, invention III requires the administering of acoustic shock waves or pressure pulses directed to one or more reflexology zones or to one or more reflexology zones and to an area near a source of the pain to treat the medical condition or administering acoustic shock waves or pressure pulses directed to one or more reflexology zones prior to the medical procedure or administering acoustic shock waves or pressure pulses directed to one or more reflexology zones during the medical procedure or administering acoustic shock waves or pressure pulses directed to one or more reflexology zones after the medical procedure, while invention IV is a treatment method to reduce a patient’s pain after a medical procedure, comprising the . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The applicant is required to elect Group I, or Group II, or Group III or Group IV.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TU A VO/Primary Examiner, Art Unit 3785